sutemal revrquue sep vile nov _ 2z2uu0u503 uniform issue list set ea-t3 legend taxpayer a taxpayer b amount d amount e investment firm f broker g dear a this is in response to your letters dated date date and date in which your authorized representative requested a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayers a and b both under age represent that they received a distribution from their respective individual retirement ira accounts totaling amount d taxpayers a and b assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake made by investment firm f which led to amount d and amount e being placed into a non-ira account taxpayer a and taxpayer b a married couple filing joint federal_income_tax returns requested that broker g-close their respective ira accounts and roll over the funds into other ira accounts the request was made in early date the funds totaling amount d for taxpayer a and amount e for taxpayer b were distributed in check form and received by taxpayers a and b during february on date quvoovsvss taxpayers a and b met with a financial representative of investment firm f and signed forms which contained written instructions for investment firm f to roll over the proceeds of the ira_distributions into other iras on date during the preparation of their tax returns taxpayers a and b discovered that their intended rollovers were not accomplished by investment firm f investment firm f wrote a letter on date which was attached to your ruling_request which in pertinent part admitted that the failure to roll over the ira_distributions into other iras was a investment firm f error on date investment firm f refused to complete the rollover amount d and amount e currently remain in non-ira accounts and have not been used for any purpose s based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amounts d and e because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira roll6vers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the goth day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the goth day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any quvovocv33 amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rol lovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 january27 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided on behalf of taxpayers a and b demonstrates a failure to timely accomplish rollovers of amounts d and e because of their reliance on the advice competence and expertise of investment firm f which firm failed to follow taxpayer a and taxpayer b's written instructions to roll over amounts d and e into other iras thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d or any portion thereof to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_408 of the code additionally taxpayer b is granted a period of days from the issuance of this ruling letter to contribute amount e or any portion thereof to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if p you wish to inquire about this ruling please contact i ii ae please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
